Citation Nr: 0328463	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a testicular tumor, 
post operative.  

3.  Entitlement to service connection for a left arm disorder 
to include as secondary to service-connected bilateral knee 
disabilities.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder to include as secondary to service-connected 
bilateral knee disabilities. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder to include as secondary to service-connected 
bilateral knee disabilities.

6.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

7.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 31, 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to service connection for a bilateral arm 
disorder as secondary to the service-connected bilateral knee 
disabilities; a skin disorder; testicular tumors; and 
hepatitis C.  The RO confirmed and continued the 10 percent 
evaluation for chondromalacia of the patella of the left knee 
and a 10 percent evaluation for chondromalacia of the patella 
of the right knee.  The RO also determined that new and 
material evidence to reopen the claim for a back condition 
and for a nervous condition had not been submitted.  The 
veteran was notified of the decision in June 2001.



The veteran presented oral testimony at a personal hearing in 
April 2003 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.  

At the veteran's April 2003 personal hearing he withdrew the 
issue of entitlement to service connection for hepatitis C 
which is included in the written hearing transcript.  
38 C.F.R. § 20.204 (2003).  Accordingly, this issue is not 
before the Board on appeal.  

Although the RO recognized in a May 2001 letter to the 
veteran a claim of entitlement to service connection for a 
neck disorder to include as  secondary to the service-
connected bilateral knee disabilities and this issue was 
stated at the April 2003 personal hearing, it does not appear 
that this issue has been procedurally prepared or certified 
for appellate review and is referred to the RO for 
clarification, initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

There was a significant change in the law shortly after the 
veteran filed his claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

The Board's review finds that the veteran has not been 
informed as to which evidence VA will provide and which 
evidence he is to provide with regard to his claims for 
service connection for a skin disorder and for a testicular 
tumor, post operative; and whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a nervous disorder to include as 
secondary to service connected bilateral knee disabilities.   

The Board notes that the veteran stated in his substantive 
appeal that he would submit medical evidence from Windber 
Hospital regarding removal of a testicular tumor, but to date 
has not done so.

In addition, the veteran is in receipt of Social Security 
disability benefits.  Although copies of the notice of a 
favorable decision, the decision, and one sheet of a 
psychiatric review are in the claims file, the underlying 
medical records on which the decision is based are not 
contained in the claims file.  


In a recent decision, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.   

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should obtain all records 
and documentation utilized by the Social 
Security Administration pursuant to its 
favorable decision in April 1988.

3.  The VBA AMC should obtain outpatient 
treatment records from the Altoona VA 
Medical Center from October 2000 to the 
present. 

4.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate each of his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

5.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


